Citation Nr: 0021413	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disability 
manifested by tachycardia and increased pulse.

2.  Entitlement to service connection for gastrointestinal 
disability.  

3.  Entitlement to service connection for generalized joint 
pain.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to 
November 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
October 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in June 1997, a statement of the case was issued in 
July 1997, and a substantive appeal was received in August 
1997. 

The issues of entitlement to service connection for a heart 
disorder, gastrointestinal disability, psychiatric 
disability, and generalized joint pain were remanded by the 
Board in October 1998 for further development.  By rating 
decision in March 2000, the RO granted service connection for 
an anxiety disorder, and that issue is therefore no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran had military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The veteran's complaints of tachycardia and increased 
pulse have been attributed to his service-connected anxiety 
disorder.

3.  There is no medical diagnosis of disability manifested by 
gastrointestinal symptoms which is related to his period of 
active military service, nor is there any objective evidence 
perceptible to an examining physician, or other non-medical 
indicators that are capable of independent verification, 
which shows that the veteran currently suffers from 
disability manifested by gastrointestinal symptoms which 
cannot be attributed to a known clinical diagnosis.

4.  The veteran's generalized joint pain has been attributed 
to known clinical diagnoses of bilateral arthritis of the 
metatarsophalangeal joint, tennis elbow, and bilateral knee 
and hip strain. 

5.  Bilateral arthritis of the metatarsophalangeal joints of 
the big toe was not manifested during military service or 
within one year of discharge from service and is not 
otherwise shown to be related to such service. 

6.  Tennis elbow and bilateral hip strain were not manifested 
during the veteran's military service and are not otherwise 
shown to be related to such service. 

7.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
bilateral knee strain is related to his military service.    


CONCLUSIONS OF LAW

1.  Heart disability manifested by tachycardia and increased 
pulse was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (1999)

2.  Gastrointestinal disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

3.  Disability manifested by generalized joint pain (other 
than that associated with bilateral knee strain) was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999). 

4.  Bilateral knee strain was incurred in the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that claims for the 
benefits now at issue were denied by rating decision in 
October 1995.  It appears from the June 1997 rating decision 
(from which the present appeal arises) that the RO undertook 
another de novo review of the claims in view of certain laws 
and regulations pertinent to Persian Gulf War veterans.  In 
recognition of the special provisions for such veterans, the 
Board does not find that the issues in this appeal are 
subject to the new and material evidence analysis and that a 
de novo review is appropriate. 

As noted by the Board in its October 1998 remand, the 
veteran's service in the Southwest Asia theater of operations 
during the Persian Gulf War and the nature of his claimed 
signs and symptoms renders his claims well-grounded.  38 
U.S.C.A. § 5107(a).  After reviewing the additional 
development, including VA examinations, accomplished as a 
result of the October 1998 remand, the Board further finds 
that the duty to assist the veteran has been met.  38 
U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Certain chronic disabilities, such as arthritis and 
cardiovascular disease, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In addition to the above-referenced laws and regulations, 38 
U.S.C.A. § 1117 provides for service connection in cases 
where a veteran suffers from chronic disability resulting 
from an undiagnosed illness which became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War, or 
that became manifest to a degree of 10 percent or more 
between the end of such service and December 31, 2001.   

38 C.F.R. § 3.317(a) further provides that the VA shall pay 
compensation to a Persian Gulf veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms), which, by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Objective indications of a chronic 
disability include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification. 38 C.F.R. § 3.317(a).  Signs or symptoms which 
may be manifestations of an undiagnosed illness include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

I.  Heart disorder, manifested by tachycardia and increased 
pulse

Service medical records show that the veteran was treated for 
one episode of tachycardia in October 1991.  The veteran 
underwent an ECG, which was normal.  In his Report of Medical 
History dated October 1991 the veteran reported experiencing 
palpation or pounding heart.  The separation examination 
dated October 1991 showed no abnormalities of the heart.

In a VA examination dated March 1992 the veteran reported 
that his dizziness was better since his separation from 
service and had not fallen since service.  He indicated that 
he became dizzy once in a while but it did not bother him.  
He reported that he occasionally had palpitations at night 
and felt his heart beat was a little bit fast, but he denied 
feeling that it was pounding hard or skipping a beat.  He 
denied any chest pain or dyspnea.  The examination showed his 
heart to be regular with no murmurs, gallops or rubs; carotid 
pulse was normal with no bruits appreciated, peripheral pulse 
was normal.  Blood pressure sitting was 138/90, recumbent 
blood pressure was 130/80 with pulse eighty-four, respiration 
twenty-two; standing blood pressure was 137/94.  The 
diagnosis was history of mild tachycardia while in the 
military with related dizziness and falling, symptoms now 
improved.

At  his Persian Gulf examination dated June 1995, the veteran 
voiced no complaints relating to tachycardia or increased 
pulse rate.  The veteran's cardiovascular examination was 
normal.  His blood pressure was 142/88.

In a VA examination dated July 1999 the veteran reported 
rapid heartbeat for a number of years.  The examiner noted 
that the veteran was questioned very carefully about his 
heart symptomatology.  He indicated that "my heart speeds up 
when I lie down at night."  The examiner noted that the 
veteran carried a diagnosis of anxiety disorder and it was 
likely that episodes of anxiety triggered a rapid heartbeat.  
He had no chest pain, no shortness of breath and worked as a 
laborer.  The examiner indicated that the veteran's work was 
strenuous and he was able to accomplish this without chest 
pain or shortness of breath.  The examiner reported the 
veteran's heart rhythm and rate to be regular.  The heart 
sounds 1 and 2 were normal and the heart rate was 72.  Point 
of maximum impulse was at the bruits.  Peripheral pulses were 
normal and palpable.  Blood pressure was 120/70 in the right 
arm and 110/70 in the left arm.  The diagnosis was subjective 
symptom of tachycardia, as likely as not associated with 
anxiety disorder.  The Holter monitor reports that normal 
study and there were rare P.A.C.S. and no symptoms were 
recorded.  The study summary was reported as normal.

Of record are statements from friends and family dated in 
1996 referencing changes in the veteran's health since 
returning from the Persian Gulf.

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a heart disorder manifested by 
tachycardia and increased pulse.  Medical examiners have been 
unable to find any underlying cardiovascular disorder and 
have atttibuted the veteran's complaints to his anxiety 
disorder (for which service connection has already been 
established).  In other words, the reported signs and 
symptoms have been attributed to a known clinical diagnosis, 
and there is therefore no basis for establishing service 
connection under the undiagnosed illness provisions of 38 
U.S.C.A. § 1117.  Further, with no medical evidence of 
current cardiovascular disability otherwise related to 
service, there is likewise no basis for service connection 
under the basis service connection laws and regulations.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 1991).

II.  Gastrointestinal Disability.

The veteran's service medical records are completely negative 
for complaints or abnormalities involving his 
gastrointestinal (GI) system.  The separation examination in 
October 1991 indicated no GI disability.  

In his Persian Gulf examination dated June 1995 the veteran 
presented no complaints relating to a 
Gastrointestinal/stomach disorder.  The examination noted the 
veteran's GI system as normal.

At his mental status examination in July 1999 the veteran 
reported some GI complaints limited to "actually dyspepsia".  
The examiner commented that his problem was not explained by 
any physical problem or chemical exposure and that his 
anxiety disorder may explain some of his GI complaints in 
terms of dyspepsia.  At the July 1999 VA examination, the 
veteran was carefully questioned about any gastrointestinal 
complaints.  He denied any stomach or intestinal problems.  
He denied abdominal pain, increased gas, blood in his stool, 
or any history of ulcer disease or intestinal dysfunction. 

Based on the record, the Board is unable to find objective 
indications that the veteran suffers from any chronic 
disability or disabilities manifested by GI symptoms.  
Despite the VA examination for the purpose of determining the 
nature of his complaints, the examiner was unable to verify 
any of the claimed signs or symptoms.  In fact, the veteran 
appears to have denied any real gastrointestinal problems.  
It appears that any complaints he may have are due to his 
anxiety disorder.  There is therefore no basis for finding a 
basis for establishing service connection due to an 
undiagnosed illness under 38 U.S.C.A. § 1117.  Moreover, as 
there is no medical diagnosis of a current disability 
manifested by GI symptoms, there is also no basis for 
establishing service connection under 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  That is, there has been no showing 
that the veteran currently suffers from the claimed 
disability which can be shown to be incurred in or aggravated 
by his military service.

III.  Generalized joint pain

The veteran's claim for VA benefits states that he suffers 
from pain in his knee, hip, elbow joints, and right big toe 
as a result of his service in the Persian Gulf.

Service medical records show that the veteran was treated in 
October 1991 for complaints of left knee pain.  Examination 
indicated full range of motion of the left 
knee.  X-rays revealed bones, joints, and soft tissue to be 
within normal limits.  Service medical records are negative 
for treatment involving the right knee, hips, elbows, or 
feet.  On his separation examination dated October 1991, the 
veteran reported a history of swollen or painful joints and 
he clarified this history as bilateral knee joint pain, left 
greater than right.  The separation examination indicated 
left knee pain, no injury, probable mechanical, with x-rays 
normal.

During a VA examination dated March 1992 the veteran reported 
having trouble with his left knee while in service.  He also 
indicated that after leaving the military he started having 
problems with his right knee and hips.  The veteran reported 
no specific injury.  The examination showed moderate amount 
of crepitance of the knees bilaterally.  Both knees were 
stable with no effusion or inflammation noted.  The hips were 
nontender over the greater trochanter.  Feet were normal.  
The diagnosis was likely degenerative joint disease of the 
knees, possibly also of the hips.  X-rays showed normal hips 
and pelvis.  X-rays of the knees showed normal bilateral knee 
studies with no significant degenerative changes seen.  

VA outpatient treatment records dated April 1995 indicate 
that the veteran was seen for complaints of joint pain in the 
right elbow, knees, hips, and right toe.  The veteran 
reported a worsening over the past year and that he had joint 
pain since getting out of service.  He denied edema/erythema 
to the affected sites.  The examination showed that the 
knees, elbows, and hips had no heat, erythema, or edema.  The 
joints had full range of motion and x-rays were normal; 
however, the right foot noted a spur.  The assessment was 
multiple joint arthralgia.

In his Persian Gulf examination dated June 1995 the veteran 
reported joint pain in his knees, hips, and had recently been 
moving into this elbows and wrists, and also had pain in his 
right great toe.  The veteran indicated that two months prior 
to leaving the Persian Gulf he was evaluated for pain in his 
lower extremities and was treated with Motrin and has had 
pain since.  The examination showed normal range of motion of 
all joints.  There was no pain with active or passive 
movement of any joints.  The veteran had some crepitus of the 
knees bilaterally.  There was no tenderness, warmth, or edema 
of any joints.  The diagnosis was arthralgias of unclear 
etiology.

In a July 1999 VA examination the veteran was questioned 
carefully concerning his joint pain.  The veteran reported 
pain in his toe when he walked and on occasion he had knee 
and hip pain, but the pain was not as substantial as the toe 
pain.  There were no complaints of weakness and no complaints 
of actual dysfunction secondary to pain.  He did have pain 
with ambulation in the great toes.  The examiner noted that 
the veteran had documented arthritis of the right 
metatarsophalangeal joint and limitation of motion of that 
joint.  The veteran indicated that his left foot was more 
painful than the right.  Evaluation of the right foot 
revealed a marked hypertrophy and deformity of the right 
metatarsophalangeal joint.  X-ray revealed large hypertrophic 
spurring of that joint.  Evaluation of the left foot revealed 
hypertrophy, redness and tenderness of the left 
metatarsophalangeal joint.  Evaluation of the right knee 
revealed no swelling, no tenderness, and no lateral 
instability.  Lachman and McMurray signs were negative.  
Evaluation of the left knee revealed the same findings.  
Evaluation of the right and left hips show that the femoral 
heads rotated normally within the acetabulum.  There was no 
evidence from the veteran's facial expressions that he had 
pain with range of motion of anything other than to palpation 
of the bilateral great toe metatarsophalangeal joints.  The 
diagnoses were bilateral degenerative arthritis of the first 
metatarsophalangeal joint and intermittent bilaterally knee 
and bilateral hip strain.

With regard to the claim for an undiagnosed illness 
manifested by generalized joint pain, the evidence shows that 
these problems have been associated with bilateral 
degenerative arthritis of the first metatarsophalangeal joint 
and intermittent bilateral knee and bilateral hip strain.  It 
also appears that some elbow complaints have been attributed 
to "tennis elbow."  Under the circumstances, the Board 
finds that the veteran's joint pain symptoms have been 
associated with diagnosed disabilities and that the evidence 
does not show objective indicators of an undiagnosed illness 
manifested by generalized joint pain.  Under the 
circumstances, the provisions of 38 C.F.R. § 3.317 are not 
for application.  

The Board finds that the veteran's claim as regards the hips 
and great toe metatarsophalangeal joints also fails on a 
direct basis pursuant to 38 C.F.R. § 3.303.  There is no 
medical evidence of a continuity of symptoms during service 
or for several years after service.  With regard to arthritis 
of the metatarsophalangeal joints, there is no evidence that 
such was manifested within a year of discharge from service.  
There is also no opinion by a medical professional otherwise 
suggesting a relationship between such disorders and his 
period of active duty service.

However, with regard to the knees, the Board observes that 
there is a current medical diagnosis of knee strain.  
Further, the veteran was seen during service for left knee 
complaints and he reported a history bilateral knee pain at 
the time of his separation examination.  Left knee pain was 
in fact clinically noted by the examiner at that time.  
Further, in March 1992, just a few months after discharge, 
the veteran again reported problems with his left knee and 
examination revelaed moderate crepitance of the knees 
bilaterally, although x-rays were normal. 

After reviewing the evidence pertinent to the knees, the 
Board believes that the positive evidence is in a state of 
equipoise with the negative evidence on the question of 
whether the currently diagnosed bilateral knee strain is 
related to the veteran's service.  Under such circumstances, 
the benefit of the doubt is afforded the veteran.  38 
U.S.C.A. § 5107(b).  Accordingly, entitlement to service 
connection for bilateral knee strain is warranted. 


ORDER

Entitlement to service connection for a heart disorder 
manifested by tachycardia and increased pulse is not 
warranted.  Entitlement to service connection for 
gastrointestinal disability is not warranted.  Entitlement to 
service connection for disability manifested by generalized 
joint point (other than associated with bilateral knee 
strain) is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to service connection for bilateral knee strain 
is warranted.  To this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

